*106ON PETITION TOR REHEARING.
Scott, Justice.
Plaintiffs in error have filed a petition for rehearing upon the ground that the court did not discuss the case of Cincinnati Volksblatt Co. v. Hoffmeister, 62 O. St., 189, in the opinion filed. It is urged that that decision is binding on this court as a construction of Sections 4194 and 4197, Revised Statutes, and that so construed, mandamus was not the proper remedy. That case was decided long subsequent to the adoption of the provisions of the Ohio Code of Civil Procedure by this state, and while such adoption ordinarily bound the courts of this state to the construction which had been theretofore placed upon the provisions of the code by the Supreme Court of that state, yet the courts of Wyoming-are not so bound by subsequent construction, which construction may be persuasive, though not conclusive. The provisions of those sections were not new in this jurisdiction. Sections 607 and 608 of the Civil Code found in the Comp. Law, Wyo., 1876, are practically identical and may be deemed to have been re-enacted and continued in force by the enactment in 1886 of Sections 4194 and 4197, supra. In Cincinnati Volksblatt Co. v. Hoffmeister, supra, Hoffmeister, a stockholder, brought suit to enjoin the company from refusing to allow him to inspect the books and records of the corporation, a right which was given him by statute, and to fix a reasonable time for such inspection. Upon objection it was held that, the suit was properly brought and that the remedy was by injunction and not by mandamus, on the ground that injunction afforded the plaintiff a plain and adequate remedy at law within the meaning of Section 6744, R. S. O., which section is identical in language with our Section 4197, supra. The court says: “The complaint of plaintiff is that he is unlawfully prevented from the enjoyment of a right which is incident to his ownership of stock, and his remedy is that the corporation be compelled to desist from such deprivation. This does not call for the performance of an act which the law specially enjoins. It is, on the other hand, an act which may be compelled by in*107junction in the common and ordinary exercise of that power. There is, therefore, a plain and adequate remedy open to him in the ordinary course of the law, for within the meaning of the statute, an equity proceeding is a proceeding of that character.” Strictly speaking, the holding of that court that it was a case for injunctive relief did not amount to a construction of the statute defining the remedy by mandamus. The court determined that there was another and adequate remedy open to the plaintiff, and that being the case he could not resort to ’ mandamus, and in effect the decision goes no further. The statute conferring the right to inspect the books in that case says: “And the books and records of such corporations shall at all reasonable times be open to the inspection of every stockholder.” The court proceeds upon the assumption which is one of law that the books are so open to inspection at all times with the limitation that the times shall be reasonable. No affirmative act upon the part of any officer of the company is required or necessary to the enjoyment of such right, and the refusal by anyone to permit the books to be inspected is an interference with such right. They were in the control of the company, and the application to inspect was made to the company and not to the officer charged with their custody, nor was the suit against anyone other than the corporation. In the case before us the application was made to the respondent Birkhaeuser, who was at the time vice president and acting secretary and treasurer for permission to inspect the books, but that he, “Birkhaeuser as such vice president, acting secretary and treasurer, although then and there and now in the possession and control of all the books, papers and effects of said company in relation to its business affairs and transactions wholly failed and refused, and still fails and refuses, to permit the relator to inspect the same or-any of them.” They were in his actual custody and control by the provisions of the by-law and they were required to be kept open for inspection during business hours. The duty to keep them open was a duty devolving upon Birkhaeuser by virtue of his official position, he having, as such *108officer, assumed their possession and custody. It was his duty as the actual custodian to keep them in the place required by the by-laws, open and accessible to any stockholder who desired to inspect them during business hours. This involved a duty to produce the books for that purpose, and in this respect the case is different from the Ohio case, supra. Injunction is a preventative remedy. In the case before us the relator was denied access to the books of the company when it was the duty of Birkhaeuser, their custodian, to produce them for his inspection. We are aware that the decisions are conflicting as to whether such duty will be compelled by mandamus. It is held by some of the courts that to do so would be to permit the use of the writ to redress private wrongs; other courts hold that there is no other remedy at law and that the performance of the duty, though private in character, will be compelled by mandamus. (19 A. & E. Ency. of Law (2d Ed.), p. 869., and cases there cited.) The word “corporation” as used in Section 4194, Revised Statutes, we think, is a generic term and includes public, quasi-public and private corporations. The ordinary and plain meaning of the section would seem to include these different classes and we see no reason for interpolating the words public or quasi-public before the word “corporation,” thus giving it a restricted meaning. The remedy by injunction would in our judgment be inadequate. The right without interference to inspect the books might be protected by the writ of injunction in a proper case, but the refusal to permit any inspection imports also a refusal to produce the books of the corporation by the custodian. It requires an affirmative act upon the part of the custodian in order that the right may be enjoyed and without which the relator would be powerless. As bearing on the questions presented in the case we cite without further comment Angell & Ames on Corporations, page 710; High, Extraordinary Legal Remedies, Sec. 308; Cook on Stock, Stockholders and Corporations, Secs. 514, 515, 516, 518. Rehearing denied.
Potter, C. J., and Beard, J., concur.